Mercure, J.
(dissenting in part and concurring in part). Because I am of the view that Police Officer Darrell Nicholson’s stop of defendant’s vehicle was not supported by the requisite reasonable suspicion that defendant had committed a crime (see, People v Holmes, 81 NY2d 1056, 1057-1058; People v May, 81 NY2d 725, 727), I necessarily conclude that the seizure was illegal and all evidence derived therefrom must be suppressed. To me, the majority’s contrary position is tantamount to a determination that whenever a vehicle is reported stolen, the police may properly suspect that the operators of all vehicles of like year, make, model and color, observed within a period of days thereafter (and, vehicles being mobile by nature, within hundreds of miles thereof), are engaged in criminal activity. My research has uncovered no support for so extreme a proposition. Courts have permitted the seizure of a vehicle which is identified as stolen by its plate number or other clearly distinguishing characteristic (see, People v Landy, 59 NY2d 369; People v Mitchell, 143 AD2d 947, lv denied 73 NY2d 924; People v Catalano, 134 Misc 2d 621, 626-627) or which fits the general description of the stolen vehicle and is encountered in close temporal and geographic proximity to the theft (see, People v Clark, 172 AD2d 679; People v Mitchell, supra). Here, though, there is no evidence that the vehicle had just been stolen from a nearby location (in fact, the theft occurred at least 38 hours earlier) or that Nicholson *109knew the license plate number or was aware of any other distinctive feature that could have facilitated identification of the stolen vehicle.
I acknowledge that the similarity of the vehicle, in year, make, model and color, to one that had been reported stolen justified Nicholson’s initial approach, as he testified, to take down and call in the license plate number (see, People v May, supra, at 728). Arguably, as contended by the majority, Nicholson could have gone so far as to make a common-law inquiry of defendant (see, supra). However, as in People v May (supra), when defendant exercised his right to be left alone by driving away, Nicholson was not permitted to pursue and seize him (see, People v Martinez, 80 NY2d 444, 448; People v Howard, 50 NY2d 583, cert denied 449 US 1023). To the contrary, his sole permissible recourse was to follow defendant and keep the vehicle under observation while he made a radio check of its plates to see if it was stolen (see, People v May, supra; People v Sobotker, 43 NY2d 559, 564; cf., People v Lewis, 195 AD2d 523). Had Nicholson taken that course, the radio report would have shown that the plates did not match the vehicle, thereby authorizing defendant’s seizure.
Although acknowledging that the police in People v May (supra) had reasonable suspicion that criminal activity was afoot, that the right to make a common-law inquiry thereby arose, and that the driver was nonetheless free to avoid the police encounter by merely driving away, the majority finds that no such freedom existed here because Nicholson’s reasonable suspicion was somehow superior to that in May and a more intrusive form of common-law inquiry (indistinguishable from a seizure) was justified because of the action Nicholson could have taken if defendant had refused to answer certain questions, if Nicholson had asked them, if defendant had not first driven away. Simply stated, because the hierarchy of permissible police action enunciated in People v De Bour (40 NY2d 210, 222-223) does not justify the police action taken here, the majority has created a new category of precipitating and attendant factors, resting somewhere between "a founded suspicion that criminal activity is afoot” (supra, at 223) and "a reasonable suspicion that a particular person has committed, is committing or is about to commit a felony or misdemeanor” (supra, at 223), but permitting the same level of intrusion as the latter. I find no support for this new category in De Bour or its progeny.
*110Having determined that the seizure of the vehicle was illegal, it remains to identify the evidence derived therefrom (see, Wong Sun v United States, 371 US 471; People v Clark, 133 AD2d 955). It is my view that the identification of defendant as the possessor of the vehicle on July 8, 1989, his arrest and the search of his premises on July 16, 1989 and his subsequent oral admission that he stole the vehicle all derived directly from the illegal seizure, and evidence thus obtained must be suppressed (see, People v Clark, supra, at 956). Accordingly, defendant’s conviction for criminal possession of stolen property in the third degree should be reversed and the second count of the indictment dismissed.
I reach a different conclusion, however, with regard to the evidence of defendant’s possession of the stolen credit cards. In my view, defendant’s act of throwing the credit cards under the police officer’s desk was "not in direct and immediate response to the illegal detention” (People v Boodle, 47 NY2d 398, 402, cert denied 444 US 969; see, Katz and Shapiro, New York Suppression Manual § 3.01 [4]) but rather "an independent act involving a calculated risk” (People v Boodle, supra, at 404), and the evidence derived therefrom is not tainted by the prior illegality (see, supra). Accordingly, there is no basis for suppression of the credit cards, testimony as to defendant’s act of throwing them under the desk or his subsequent admission concerning them.
Accordingly, I would modify the judgment and order by reversing so much thereof as convicted defendant of the crime of criminal possession of stolen property in the third degree, dismiss the second count of the indictment and otherwise affirm.
Weiss, P. J., Cardona and Mahoney, JJ., concur with Casey, J.; Mercure, J., dissents in part and concurs in part in a separate opinion.
Ordered that the judgment and order are affirmed.